Case 3:12-cv-01592-JAH-AGS Document 518 Filed 06/11/19 PageID.16255 Page 1 of 3




     1
     2
     3
     4
     5
     6
     7
     8
     9
    10                        UNITED STATES DISTRICT COURT
    11                       SOUTHERN DISTRICT OF CALIFORNIA
    12 In re MORNING SONG BIRD FOOD ) Lead Case No.
       LITIGATION                   ) 3:12-cv-01592-JAH-AGS
    13                              )
                                    ) CLASS ACTION
    14 This Document Relates To:    )
                                    ) ORDER AWARDING ATTORNEYS’
    15        ALL ACTIONS.          ) FEES AND EXPENSES AND CLASS
                                    ) REPRESENTATIVE AWARDS
    16
    17                                DATE: June 3, 2019
                                      TIME: 2:30 p.m.
    18                                DEPT: 13B
                                      JUDGE: Honorable John A. Houston
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

         4848-3401-9736.v1
Case 3:12-cv-01592-JAH-AGS Document 518 Filed 06/11/19 PageID.16256 Page 2 of 3




     1            THIS MATTER having come before the Court on June 3, 2019, on the motion
     2 of Class Counsel for an award of attorneys’ fees and expenses incurred in the Action
     3 (“Fee Motion”); the Court, having considered all papers filed and proceedings
     4 conducted herein, having found the settlement of this Action to be fair, reasonable,
     5 and adequate and otherwise being fully informed in the premises and good cause
     6 appearing therefor;
     7            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
     8            1.         All of the capitalized terms used herein shall have the same meanings as
     9 set forth in the Stipulation of Class Action Settlement dated December 7, 2018 (the
    10 “Stipulation”).
    11            2.         This Court has jurisdiction over the subject matter of this application and
    12 all matters relating thereto, including all members of the Settlement Class who have
    13 not timely and validly requested exclusion.
    14            3.         Notice of Class Counsel’s Fee Motion was given to all Settlement Class
    15 Members who could be located with reasonable effort. The form and method of
    16 notifying the Settlement Class of the Fee Motion met the requirements of Rule 23 of
    17 the Federal Rules of Civil Procedure, due process, and any other applicable law,
    18 constituted the best notice practicable under the circumstances, and constituted due
    19 and sufficient notice to all persons and entities entitled thereto.
    20            4.         The Court hereby awards Class Counsel attorneys’ fees of 25% of the
    21 Settlement Amount and expenses in the amount of $449,156.17 together with the
    22 interest earned on such amounts for the same time period and at the same rate as that
    23 earned on that portion of the Settlement Fund until paid.
    24            5.         In making this award of fees and expenses to Class Counsel, the Court
    25 has considered and found that:
    26                       (a)   the amount of fees awarded is fair and reasonable under the
    27 “percentage-of-recovery” method and it is consistent with the benchmark for
    28

                                                         -1-                  3:12-cv-01592-JAH-AGS
         4848-3401-9736.v1
Case 3:12-cv-01592-JAH-AGS Document 518 Filed 06/11/19 PageID.16257 Page 3 of 3




     1 attorneys’ fees awarded in the Ninth Circuit. E.g., In re Bluetooth Headset Prods.
     2 Liab. Litig., 654 F.3d 935, 940 (9th Cir. 2011);
     3                       (b)   Class Counsel has pursued the Action and achieved the Settlement
     4 with skill, perseverance, and diligent advocacy;
     5                       (c)   Class Counsel has expended substantial time and effort pursuing
     6 the Action on behalf of the Settlement Class;
     7                       (d)   Class Counsel pursued the Action on a contingent basis, having
     8 received no compensation during the Action, and any fee amount has been contingent
     9 on the result achieved;
    10                       (e)   the Action involves complex factual and legal issues and, in the
    11 absence of settlement, would involve lengthy proceedings whose resolution would be
    12 uncertain;
    13                       (f)   had Class Counsel not achieved the Settlement, there would remain
    14 a significant risk that the Settlement Class may have recovered less or nothing from
    15 Defendants; and
    16                       (g)   Class Counsel has devoted over 16,500 hours, with a lodestar value
    17 of over $9.6 million to achieve the Settlement.
    18            6.         The awarded attorneys’ fees and expenses shall be paid to Class Counsel
    19 from the Settlement Fund within ten (10) business days of entry by the Court of this
    20 Order subject to the terms, conditions, and obligations of the Stipulation, which are
    21 incorporated herein.
    22            7.         Plaintiffs Laura Cyphert, Milt Cyphert, Ellen Larson and David Kirby are
    23 each awarded $10,000 as service awards for their time representing the Settlement
    24 Class.
    25            IT IS SO ORDERED.
    26
         DATED: June 3, 2019                   _________________________________________
    27                                         THE HONORABLE JOHN A. HOUSTON
    28                                         UNITED STATES DISTRICT JUDGE

                                                        -2-                 3:12-cv-01592-JAH-AGS
         4848-3401-9736.v1
